 In the Matter of AUr0PART MANUFACTURING COMPANYandUN ITEDAUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, UAW-CIOCase No. 13-C-3110.-Decided July 21, 19418DECISIONANDORDEROn August 21, 1947, Trial Examiner Mortimer Riemer issued hisIntermediate Report in the above-entitled proceeding, finding that'theRespondent, Autopart Manufacturing Company, had engaged, andwas engaging, in certain unfair labor practices,, and recommendingthat it cease and desist therefrom and take certain affirmative action,as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate Reporttogether with a supporting brief.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions, and the entire record inthe case.To the extent that they are consistent with this Decision andOrder, the Board adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.1.The Trial Examiner found, and we agree, that 12 of the Respond-ent's employees struck on December 12, 1946; that the strike was aprotected concerted activity ; and that the Respondent on the samedate refused to reemploy the strikers, thereby violating Section 8 (1)iThose provisions of Section 8 (1) and 8(3) of the National Labor Relations Act, whichthe Trial Examiner herein foundwere violated,are continued in Section 8 (a) (1) andB (a) (3) of theAct, asamended bythe LaborManagement RelationsAct of 1947.2Pursuant to the provisions- of Section3 (b) of the Act, as amended, theBoard hasdelegated its powers in connectionwith thiscase to a three-man panel consisting of theundersigned Board Members[Houston,Reynolds,and Glay].78 N. L.R. B., No. 57.461 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 8 (3) of the Acts The Trial Examiner properly recommendedthat the Respondent be ordered to reinstate the strikers with back pay.However, we do not concur in the Trial Examiner's recommendationwith respect to Milton Wilson.On December 12, 1946, the day of thestrike and refusal of reemployment, this employee was absent fromwork by reason of illness.About a week later he returned to theplant to see if it was in operation. Finding the plant dark for the mostpart and only one man at work, he left the plant, and at the time ofthe hearing in this case he had not applied for-reemployment.Thereis no evidence in the record to indicate that if Wilson had applied forreemployment at the time of his visit to the plant, his applicationwould have been denied. In fact, in view of the Respondent's re-tention of the four employees who did not join the strike on December12, it seems reasonable to infer that Wilson, who had likewise notjoined the strike, would have been treated in the same manner as theother non-strikers.Accordingly, we find that the Respondent did notrefuse to reemploy Wilson and that Wilson was not otherwise excusedfrom applying for reemployment in order to establish his right to re-instatement.4We conclude, therefore, that the Respondent's failure toreemploy Wilson did not violate Section 8 (3).2.The Respondent contends that in view of the removal of super-visors from the protection of the amended Act, the Trial Examinererred in recommending the reinstatement with back pay of DavidSeigel, a supervisor.We recently rejected a similar contention inMatter of Republic Steel Corporation, 77N. L. R. B. 1107.THE REMEDY-Having found that the Respondent unlawfully refused to rein-state the employees listed in the attached "Appendix A," and WilliamJemison, we shall order that the Respondent offer each of them im-mediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rightsand privileges.Reinstatement of these employees shall be effectedin the following manner :The Respondent will be required to displace, by transfer or other-wise, employees who have succeeded to the former position of any ofthese employees.Further, all employees hired after December 12,3The Respondent'srefusalto reemploythe strikers also constituted an independentviolation of Section 8 (1) of the Act,inasmuch as the Respondent's conduct was directedagainst the concerted activities of the strikers protected under Section 7 of the Act.Whether the Respondent's conduct be regardedas a violation of Section 8 (1) or Section8 (3), we find thatit is necessary to effectuate the policiesof the Actto order theRemedyhereinset forth4Cf.Matter of ContainerManufacturingCo., 75 N.L R. B. 1082. AUTOPARTMANUFACTURINGCOMPANY4631946, for the same or substantially equivalent positions shall be dis-missed, if necessary, to provide employment to the persons to beoffered reinstatement.If, even after this is done, there is not, byreason of reduction in the number of employees needed, sufficientemployment immediately available for the remaining employees, in-cluding those to be offered reinstatement, all available positions shallbe distributed among such remaining employees in accordance withthe Respondent's usual method of reducing its force, without discrimi-nation against any employee because of his union affiliation or activi-ties, following a system of seniority to such extent as has heretoforebeen applied in the conduct of the Respondent's business.Those em-ployees remaining after such distribution, for whom no employment isimmediately available, shall be placed upon a preferential list preparedin accordance with the principles set forth in the previous sentence,and shall, thereafter, in accordance with such list, be reemployed intheir former or substantially equivalent positions as such employmentbecomes available and before other persons are hired, for such work.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Autopart Manu-facturing Company, Chicago, Illinois, and its officers, agents, suc-cessors and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Automobile, Aircraft &Agricultural Implement Workers of America, UAW-CIO, or in anyother labor organization of its employees, by refusing to reinstateany of its employees or in any other manner discriminating in regardto their hire and tenure of employment and any terms and conditionsof employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor' organizations, to join or assist United Automobile, Aircraft& Agricultural Implement Workers of America, UAW-CIO, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted aid andprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to the employees named in "Appendix A" immediate andfull reinstatement to their former or substantially equivalent positions, 464DECISIONSOF NATIONAL LABOR RELATIONS BOARDwithout prejudice to their seniority and other rights and privilegesin the manner set forth in the section above entitled "The Remedy,"placing those employees for whom employment is not immediatelyavailable upon a preferential list, in the manner set forth in saidsection, and thereafter in said manner offer them employment as itbecomes available ;(b)Make whole the employees listed in "Appendix A" for any lossof pay they may have suffered by reason of the Respondent"s discrimi-nation against them, by the payment to each of them of an amountequalto that which he normally would have earned as wages duringthe period from December 12, 1946, to the date of the Respondent'soffer of reinstatement or placement upon a preferential list, in themanner set forth in the section entitled "The Remedy," less net earningsduring said period.(c)Offer to William Jemison, in accordance with the SelectiveService Act, after discharge from the United States Army, immediateand full reinstatement to his former or substantially equivalent posi-tion, or to one which he is qualified to fill, without prejudice to hisseniority or other rights and privileges, or placement upon a preferen-tial list if such employment is not immediately available in the mannerprovided in "The Remedy" ;(d)Make whole William Jemison for any loss of pay he may havesuffered byreason ofthe Respondent's discrimination against himby the payment to him of a sum of money equal to the amount he wouldnormally have earned as wages during the periods (1) between thedate of the Respondent's unlawful discrimination and the date of hisenlistment into the United States Army and (2) between the datefive (5) days after his timely application for reinstatement and thedate of the offer of reinstatement, or placement upon a preferentiallisted by the Respondent, less his net earnings during those periods;(e)Post throughout its plant in Chicago, Illinois, copies of thenotice attached to. the Intermediate Report, marked "Appendix B." sCopies of said notice, to be furnished by the Regional Director forthe Thirteenth Region, after being signed by the Respondent's rep-resentative, shall be posted immediately by the Respondent upon re-ceipt thereof, and maintained by it for at least sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallThis notice shall be amended, however, by striking from the heading the words"The recommendations of a Trial Exam.ner" and snbatitutiugtherefor thewords "ADecision and Order,"and by striking the name ofMiltonWilson fiom the notice.If thisOrder is enforced by a decree of a United States Ciicuit Couit of Appeals,these shall beinserted in the notice, before the words"A Decision and Order,'A Decree ofthe United States Circuit Court of Appeals Enforcing " AUTOPART MANUFACTURING COMPANY465be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material;(f)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of the receipt of thisorder what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent has discriminatedagainst Milton Wilson.APPENDIX AJuanita AndersonThomas J. MatthewsFrank F. VavopticDolphin HamiltonDavid SeigalJames A. WalkerRobert R. KingHenry SkwarczykMarguerite WoodsOtto MajorHarry TiinnerINTERMEDIATE REPORTMi. Robert T Di ake,for the Board.31r. Stanford Clinton,of Chicago, Ill., for the respondent.Mr. Iriveng MeyersandMr. Charles Winters,of Chicago, 111, for the Union.STATEMENTOF THE CASEUpon a first amended charge filed May 9,1947, by United Automobile,Aircraft& Agricultural ImplementWorkers of America, UAW-CIO,herein called theUnion, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Thirteenth Region(Chicago,Illinois),issued a com-plaint dated June 10, 1947,against Autopart Manufacturing Company, hereincalled the respondent,alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8(1) and (3) and Section 2 (6) and(7) of the National Labor RelationsAct, 49 Stat 449, herein called the Act.With respect to the unfair labor practices the complaint alleged in substance,that the respondent:(1) discharged 13 named employees on December 12, 1946,and thereafter refused to reinstate them for the reason that they joined andassisted the Union and engaged in concerted activities,thereby discouragingmembership in the Union,and (2) by reason of the foregoing acts interfered with,restrained,and coerced its employees in the exercise of their rights guaranteedin Section 7 of the Act.Copies of the complaint together with notice of hearing thereon were dulyserved upon the respondent and the UnionThe respondent filed an answer inwhich it admitted certain factual allegations of the complaint,denied that ithad engaged in any unfair labor practices,and averred that the employees"voluntarily and deliberately terminated their employment by walking off thejob . . . in spite of the most urgent pleas of the employer not to do so and inthe face of clear and repeated warnings of the employer that if they walked offthe job theywouldbe deemed to have resigned their positions."-Pursuant to notice,'a hearing was held on July 14, 15, and 16, 1947, at Chicago,Illinois,beforeMortimer Riemer, the undersigned Trial Examiner duly desig-Is 466DECISIONSOF NATIONALLABOR RELATIONS BOARDnated by the Chief Trial Examiner. The Board and respondent were representedby Counsel, the Union by counsel and an International Representative, all ofwhom participated in the hearing. Full opportunity to be heard, to examine andcross-examine witnesses and to introduce evidence bearing upon the issues wasafforded all the parties.At the conclusion of the Board's case, the respondent'smotion to dismiss the allegations of the complaint respecting Milton Wilson, oneof the employees allegedly discharged on December 12, 1946, was denied. At theconclusion of the hearing, ruling was reserved on respondent's motion to dismiss:The motion is disposed of by the recommendations hereafter set forth. Oral argu-ment was had upon the record at the conclusion of the hearing upon the issuesraised by the hearingAll counsel waived the opportunity to file briefs with theundersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.1HE BUSINESS OF THE RESPONDENT4The Autopart Manufacturing Company, the respondent herein, is an Illinoiscorporation with its place of business in Chicago, Illinois, where it is engagedin the manufacture and sale of automobile parts and accessories. In the courseand conduct of its business the respondent has continuously caused quantitiesof raw material consisting chiefly of metal and other products to be purchasedand transported in interstate commerce to its plant in Chicago,Illinois, fromStates other than the State of Illinois.The value of such material for the year1946 exceeded $50,000.During the same period the sales of finished productsexceeded $100,000, of which approximately 50 percent in value was sold andshipped from the Chicago plant, to points outside the Stateof Illinois.The respondent admits that it is engaged in interstate commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workers of America,UAW-CIO, is a labor organization, admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESThe hearing herein "was largely a contest in veracity" between Board witnessesand those put on by respondent as to whether the employees named in the com-plaint were, as contended by the Board, discharged on December 12, 1946, orwhether as respondent urged, they decided after being fully advised of theirrights, to quit and walk off their jobsThere is less serious conflict in thetestimony concerning the efforts thereafter made by the employees to securereemployment and reinstatement to their jobs.The respondent is a wholly owned subsidiary of Universal Parts, Inc., whichconcern is engaged in the wholesale distribution of automobile parts and acces-sories.Not only is the respondent a wholly owned subsidiary but it appears quiteclearly from the record herein, that the parent corporation controls and di-rects the respondent's manufacturing processes, and the distribution of its finishedproducts.When first organized in 1945, the respondent occupieda portion ofthe premises used by the parent corporation.About September1, 1946,the re-spondent moved to otherpremises. AUTOPART MANUFACTURING COMPANY467Sometime in early November 1946, Harry Tanner, who was first employed byUniversal Parts, Inc., and later transferred to the respondent, together with afew other employees, decided to form "an organization, a union." Tannertalked to Charles Winters, the Union's International Representative, who in-formed Tanner that he would file a petition for certification of representatives onbehalf of the employeesOn November 12, the Union filed with the Board's Re-gional Office a petition for certification.At a time not definitely fixed by thetestimony, but about the time the petition was filed, Barney Grawoig, the respon-dent's president, talked to three employees, Phillip Bodey, David Seigel andFrank Vavoptic. In the course of this conversation, Grawoig solicited theiropinions concerning unions.Grawoig stated that he had no objection to unionsbut that he would not submit to dictation by a union. It. appears in addition,that Grawoig told the men that if an election was held in the plant, they couldnot vote because of their positions as supervisors.Seigel expressed the opinionthat unions were desirable because of the security which they gave employees,but Grawoig indicated that he was the only one who could guarantee employeesjob security.The undersigned attaches no particular significance to this incident except forthe reasonshereafter stated.There is no evidence that Grawoig expressed anyanti-union sentiment or undertook by any of his comments to indicate anythingbut anexpression of opinion.The point is raised, however, concerning thesupervisorystatus of the individuals to whom he talked.Tested by the indiciaof supervisory status customarily employed such as possession of authority tohire or fire, make recommendations concerning hiring and firing, authority toissue instinctions, transfer employees, confer about production problems andmatters of this nature, it appears clearly that Bodey and Seigel were super-visorsHowever, in the undersigned's opinion Vavoptic was a receiving andshipping clerk who not only lacked supervisory status, but seldom, if ever, hadoccasion to exercise any authority because his position never gave him anopportunity to do so.Under an expanded production program, Vavoptic mighthave become a supervisor but there is nothing in this record to indicate that heenjoyed or possessed such position, the respondent's assertions to the contrarynotwithstanding.This issue of the supervisory status of the three employees is discussed be-cause under the present Act there is no sanction in law for the discharge ofemployees for engaging in union activities even though they possessed supervisorystatus.Bodey is not named in the complaint. Assuming,arguendo,that Seigeland Vavoptic were supervisors, their rights as employees under the Act wouldstill be protected regardless of that status. Seigel was a supervisor and Vavopticwas not.Under the Labor Management Relations Act, 1947, supervisors arenot embraced within the definition of the term "employees."Under the newlaw, employees possessing the status of supervisors have no protection of bar-gainingrights and have no redress against employers for discrimination becauseof their union activity.The recommendations in this case, however, are basedupon the National Labor Relations Act and on the decisions of the Board andcourts enforcing that Act.On November 21, the Board's Regional Office served notice of a joint con-ference to be held on the Union's petition for certification.The Union in itspetition sought to establish as an appropriate unit, all production, assembly,maintenance, and receiving and shipping room workers, excluding supervisorsand clerical employees employed by the respondent.Approximately 17 em-ployees were in the alleged unit.At the conference held on December 3, the 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard representative suggested a resolution of the question raised by the peti-tion by the holding of a consent election. The respondent objected on the groundthat employees of the parent corporation, Universal Parts, Inc, should be in-eluded in the unit.On December 4, Winters suet with some of the respondent'semployees.He explained that because of the respondent's contention as to theappropriateunit it would be some time before an election could be scheduled atthe plant.Following the closing of the shift on December 11, a number of the employeesmet on a streetcorner near the plant.At this street corner meeting, Tannerpresided as spokesman and explained to the employees that the failure to obtainthe respondent's consent was holding up the election.Tanner stated that hewas goingto see Grhwoig the next morning in an effort to induce the respondentto consent to an election. It was also decided that if, by 11 o'clock on themorning of December 12, the respondent did not indicateitswillingness to goalong in a consent election, the employees would walk out of the plant.On themorning of December 12, Tanner told Vavoptic that if the respondent did notindicate its willingness to agree toa consentelection, the employees would walkout at 11 o'clock thatmorning.At about 8: 30 a. m. on December 12, Tanner talked to Norman Ferdinandsen,the respondent's production manager.According to Tanner, he told Ferdinand-sen that he spoke for a majority of the employees; they wanted to know aboutthe election ; when it would be held ; and asked for the respondent's answer by11 o'clock that morning.Tanner testified that he wanted to know who washolding tip the election so that he could talk to the individual that was responsiblefor the delay.He testified further that if the respondent's answer was receivedby 11 o'clock this would give the employees an opportunity during the lunchhour to decide upon their next step.He denied that anything was stated aboutthe employees' intention to stage a walk-out at 11 o'clock if the respondent'sconsent to an election was not obtained.Ferdinandsen and HowardMunger,the respondent's engineer,who waspresent, testified in substance,that Tannerdelivered an ultimatum to the effect that unless the respondent would agree toa consent election and to give its answer to that effect by 11 o'clock,the em-ployees would walk out. The undersigned deems it unnecessaryto resolve thisparticular conflict in testimony for the ultimatedisposition of the issues hereinisunaffected in the undersigned's view of the case, by what Tanner did ordid not say. It is clear that following the conversation Tanner was told thathe would have his answer within a short time.Munger and Ferdinandsen conferred immediately with Grawoig and HarryR. Hoffman, the respondent'smanagerof operations, and told them of Tanner'sdemands.They consulted by telephone with Stanford Clinton, their attorney,and it was agreed to meet as quickly as possible at the respondent's. plant.Shortly thereafter the respondent's officials met in Ferdinandsen's office.There-after Clinton arrived and the employees were called into the office.As to whatoccurred thereafteris in sharpconflict.Tanner testified that after Clinton wasintroduced to the assembled employees and Tanner had identified himself,Clinton stated that he understood that Tanner was going to close the plant at 11o'clock.Tanner interrupted to say that this was a misunderstanding and that hehad never uttered such a threat.He testified further, that Clinton went on tosay that Tanner had inquried about an election and in response to this inquiry,Clinton told the employees that there would be no election that day or any otherday, there was no, need to wait until 11 olclock, all of the employees were dis- AUTOPART MANUFACTURING COMPANY469charged and they could leave the plant.Whereupon the employees filed from theroom, returned to their places of work, gathered up their personal belongings andleft the plant.Tanner testified also that Clinton remarked after he had dis-charged the employees, that they could try to figure out a way of getting theirjobs back.This version of Clinton's remarks is substantially supported by thetestimony of Seigel, in effect, that Clinton told the employees they did not haveto wait until 11 o'clock, they could all punch out, they were fired and could figureout a way of getting back.On the other hand, the respondent's witnesses all testified in substance, thatafter Clinton was introduced to the employees and Tanner had identified himself,Clinton then told them of Tanner's demands which Tanner did not deny. Clintonadvised the employees that the respondent would not consent to an election nowor at any other time because a unit question was involved which would have to bedecided by the Board. Clinton stated, so it was testified, that if the employeeswalked off the job, the respondent would consider their action as having quit.Heurged them to continue their employment, but since it was a free country, theycould go or remain. They testified also that Clinton warned Tanner that he wasassuming a great responsibility by taking the employees off the job for if lie didso he would be responsible for getting them back on the job. Following Clinton'sremarks all the employees but four left the plant. The respondent's witnessesdenied that Clinton told the employees they were fired or discharged.Althoughmost of the witnesses testifying in the respondent's behalf, gave testimony whichwas closely parallel and somewhat stereotyped by reason of lack of dissimilitude,it cannot for that reason be disregarded.Moreover, doubt is thrown uponthe accuracy of the version given by Tanner and Seigel by reason of the testimonyof Marguerite Woods, one of the Board's witnesses. She testified that Tannerremarked that if no answer was forthcoming by 11 o'clock "that I [Tanner] wouldleave."Woods could not recall that Clinton told Tanner that he was fired andshe had no recollection that Clinton used the words "fired or discharged."If the testimony of Tanner and other Board witnesses is credited, in theundersigned's opinion, Clinton's action was a clear violation of the Act becausethe employees were discharged for engaging in concerted activity on behalf oftheir union. If the testimony of the respondent's witnesses is credited, however,itwould appear that the employees under Tanner's leadership reacted to Clinton'sremarks by taking concerted action when the respondent refused to enter intoa consent election and insisted upon its right to have the Board decide thequestion of representation.The undersigned is of the opinion that the recordas a whole and a preponderance of the clear and persuasive testimony establishesthat after Clinton finished his remarks the employees struck to enforce theirdemand. It is difficult to appraise the nuances of language and the subtlevariations in the impact of Clinton's words and their meaning to Tanner andthe employees and their meaning to Clinton and the respondent's officials.Theundersigned is of the opinion nonetheless, that regardless of language used byClinton to state the respondent's position, the employees struck precipitately atthe conclusion of Clinton's remarks, hoping by their conduct to force a decisionfavorable to them. It was not intended thereby to abandon their employmentbut rather by the strength of their united action to get a reversal of the respond-ent's position on the election.When the employees left the plant they gathered on the street corner andtalked things over and decided to telephone Winters.Tanner told Winters thatall the employees had been fired.Winters asked them to come to the Union's798767-49-vol. 7831 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice.There Winters advised the employees to return to the plant,seek rein-statement to their jobs and let the Board handle the representationquestion.Sometime between 1 and 2 o'clock that afternoon all of the employees returnedto the plant.Production had been suspended, the plant was in darkness and itwould appear that no one was at work with the possible exception of two part-time employees.Tanner, still acting as spokesman for the employees, toldFerdinandsen that the employees had returned to see if they could obtain theirjobs and thatthey were willing to let the Board settle the question of representa-tion.Ferdinandsen told the employees that they would not be rehired andnone of them could return because they all had been dischargedTanner quotesFerdinandsen as saying: "No, you can't go back to work because you are allfired, I am out, I can'tdo nothing about it."Since Ferdinandsen was dischargedeither that afternoon or the following morning by Grawoig, it may well bethat the latter portion of the testimony just quoted refers toFerdinandsen'sstatus.Woods, a credible witness, testified that Tanner toldFerdinandsen thathis action amounted to a lock-out and that Ferdinandsen replied, "Yes, lock,stock and barrel."The testimony of other Board witnesses is substantially tothe same effect. Ferdinandsen's account of what transpired when the employeesreturned seeking reinstatement indicates clearly that their applications wererejected.He testified simply that lie advised them "that when they had walkedout they had quit, and that we did not have any employment for them." Hedenied that he stated'they were "fired."He denied also that he told the em-ployees that they were locked out because having quit their employment theywere no longer employees and could not be locked out. It is clear beyond anydoubt that when the employees returned to the plant, seeking unconditionalreinstatement, they ,Nere denied an opportunity to fill the jobs they had vacated.Hoffman testified that Ferdinandsen had no right to reemploy the returningemployees, "because they walked out together."In the undersigned's view of the case, whatever remedial rights the employeespossess under the Act arise out of the respondent's action in refusing to rein-state them.As heretofore indicated, regardless of language used by Clinton,when the employees left the plant they engaged in concerted action in the natureof a strike to enforce their demand. Nor is it significant whether the conduct waswise or justified.Certainly their conduct cannot be condemned as being illegalperse because they sought to force the respondent to take action it was notrequired by law to take. The respondent had a right, in view of the unit con-tention that had been raised, to refuse to go into a consent election- The em-ployees having been warned by Winters of the delay involved in going to an elec-tion, sought by their economic strength to have the respondent recede from itsposition.They were unsuccessful in their effortsWhen, however, the employees on the advice of their union representative,returned to the plant seeking reinstatement, they had dropped their originalefforts to force the respondent into a concession and now were willing to abide bythe orderly processes of the Board and let it solve the question of representation.Putting it briefly, at this moment the employees had abandoned the strike, andwere now seeking reinstatement to their old jobs, under thesame termsand con-ditions ashad existed prior thereto.This the respondent was not willing to allow.It is clear that in the interval between the time the employees left the plant andwhen theyreturned,the respondent had not hired or assigned any employees tofill their places. AUTOPART MANUFACTURING COMPANY471The undersigned is of the opinion that disposition of this case is controlled byestablished principles of law. It is clear from the definition of an employee inSection 2 (3) of the Act, that a strike does not end the employer-employee rela-tionship.Here the individuals ceased work in connection with a current labordispute.InN. L R. B v Renungton Rand, Inc.,130 F. (2d) 919, 927, the CircuitCourt of Appeals for the Second Circuit said the following in its consideration oflegal issues which are strikingly apposite here:In theMackay Radiocase. [304 U S 333] the Supreme Court held thatan employer whose employees have struck and who has committed no unfairlabor practice is not obliged to discontinue his business but may hire othersin the place of the strikers.The employer's obligation to reinstate in suchcase extends only to such of the striking employees as have not been replacedduring the strike. asThus, in the instant case, the polishers having gone on strike in a currentlabor dispute, retained their status as employees for the purposes of the Actand its protective provisions.As such they had a right to apply for and bereinstated.If respondent was guilty of an unfair labor practice, this rightwas unconditional. If it was guilty of no unfair labor practice, the rightexisted, nevertheless, subject however to the condition that only such strikerscould seek and get reinstatement as had not already been replaced duringthe strike.Respondent, though it sought to do so. could not deny the right of rein-statement to the striking pol skier- ^ Even if there had been no unfair laborpractice, respondent could not rein upon its alleged right, if any, to dischargethe strikers, because in the instant case, the strikers were discharged withoutbeing-or before being-replacedIn oral argument counsel for the respondent acknowledged the persuasiveauthority of decisions to the above effect.He argued, however, that in theinstant case what the employees sought to do was to force from the respondenta concession which was outside the area of collective bargaining It was con-ceded that had the employees gone on strike over the respondent's refusal togrant a wage increase and had thereafter abandoned the strike, a refusal toreinstate because of concerted activities, the jobs being available, would be aviolation of the law.However, it was urged that where employees went onstrike to force the respondent to give up its right to have a unit question decidedby the Board, they were forcing determination of a question which it was theduty of the Board to decide. Counsel argued that "nobody should be permittedto impose that kind of an ultimatum and block and frustrate the activitiesof the Board under the Act."In effect the respondent contends that even assuming the refusal to reinstatewas prompted by the employees' conduct. it was not an unlawful discriminationbecause the concerted activities were illegal.The undersigned is of the opinionthat the conduct of the employees was not illegal. It may have been unjustified,hasty and ill-considered, but it was not of such a nature as to deprive the em-ployees of the protection of the Act, once they had decided to abandon theirefforts, and submit their dispute to the normal processes of adjudication.'In short, the undersigned is of the opinion and finds that the respondentby its conduct on the afternoon of December 12, in refusing to reinstate employees1Firth CarpetCo v. N. L. R B.,129 F. (2d) 633, 635. 472DECISIONSOF NATIONALLABOR RELATIONS BOARDto jobs they had vacated and which had not been filled, for the reason that theyhad engaged in permissible concerted activities, discriminated in regard to theirhire and tenure of employment, discouraged membership in the Union, therebyviolating Section 8 (3) of the Act, and interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with the operations of the respondent described in Section I, above,have a close,intimate,and substantial relation to trade, traffic and commerceamong the several States,and tend tolead and have led tolabor disputesburdening and obstructing commerce and the free flow of commerceV. THE REMEDYFollowing the incident of December 12, 1946, when the employees left theplant, the respondent had in its employ 4 workers who had been transferredon or about December 10 from Universal Parts, Inc. These employees, unableto keep production going at respondent's plant, were transferred back to Uni-versal Parts, Inc.The respondent instead of attempting to resume operationsdecided, because of the seasonal nature of its business, to take inventory and itwas not until January 6, 1947, that production was resumed by the transfer of15 employees from Universal Parts, Inc., and the hiring of some 5 or 6 addi-tional employees.The respondent conceded that if the walk-out of December 12had not occurred, none of the respondent's employees would have been laid offfor the purpose of taking annual inventory which normally begins aroundDecember 20.Thus, it is clear that the customary operations of the respondent'sbusiness would have permitted the continuance in employment of those individualswho were in its employ on December 12, 1946.One of the employees named in the complaint is Milton Wilson, who wasilland at home on December 12. He was informed on the afternoon of thatday by some of his friends what had happened at the plant. About a weekthereafter when Wilson had recovered, he returned to the plant to see if anybodywas at work.He went into the plant, observed only one man at work, turnedaround and walked out.Wilson testified that he was not recalled and he assumedthat because other employees had been discharged, he, too, was discharged.HadWilson been present with the other employees on December 12, he would havebeen denied reinstatement.Wilson is presently employed and although lie ex-pressed some doubt as to whether he desired reinstatement, the undersignedis of the opinion that he should be given an opportunity to decide that questionwhen an offer is made as provided in the recommendations herein.One employee, William Jemison, was, at the time of the hearing, serving in theUnited States Army.A separate recommendation will be made with respectto reinstatement and back wages for Jemison.Having found that the respondent has violated Section 8 (1) and (3) of theAct, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action which the undersigned finds necessary to effectuatethe policies of the Act.It has been found that the respondent has refused to reinstate a group of itsemployees because of their lawful participation in concerted activities.Althoughthere is no evidence of any other conduct in violation of the Act and the re- 'AUTOPART MANUFACTURING COMPANY473spondent's president has stated that he is not opposed to unions, the respondent'sunlawful conduct, as found above, is of a serious nature. It will be recom-mended, therefore, that the respondent be ordered to cease and desist from inany manner infringing upon the rights of employees guaranteed by the Act'Having found that the respondent refused to reinstate the employees listedin "Appendix A," the undersigned will recommend that the respondent offer eachof them immediate and full reinstatement to their former or substantially equiv-alent positions' without prejudice to their seniority or other rights and privi-leges.The undersigned further recommends that the respondent make themhole for any loss of pay they may have suffered by reason of the respondent'sdiscrimination against them by payment to each of them of a sum of moneyequal to that which he normally would have earned from the date of the dis-crimination to the date of offer of reinstatement or placement upon a preferentiallist as described below, less his net earnings' during the said period.Rein-statement shall be effected in the following manner:The undersigned recommends that the respondent be required to displace em-ployees by transfer or otherwise who have succeeded to the former positionof any of these employees.Further, all employees hired after December 12,1946, for the same or substantially equivalent positions shall, if necessary toprovide employment to the persons to be offered reinstatement, be dismissed.If, even after this is done, there is not, by reason of a reduction of force of em-ployees needed, sufficient employment immediately available for the remainingemployees, including those to be offered reinstatement, all available positionsshall be distributed among such remaining employees, in accordance with therespondent's usual method of reducing its forces, without discrimination againstany employee because of his union affiliation or activities, following a system ofseniority to such extent as has heretofore been applied in the conduct of the re-spondent's business.Those employees remaining after such distribution, forwhom no employment is immediately available. shall be placed upon a preferentialust prepared in accordance with the principles set forth in the previous sentenceand shall thereafter, in accordance with such list, be reemployed in their formeror substantially equivalent positions as such employment becomes available andbefore other persons are hired for such work.As found above Milton Wilson was ill and at home on December 12, 1946.Hoffman conceded that but for the concerted activities of the employees on De-cember 12, the plant would not have suspended operations.Therefore, the un-dersigned will recommend that the respondent offer Wilson immediate and fullreinstatement to his former or substantially equivalent position without prejudiceto his seniority or other rights and privileges, and that respondent make himwhole for any loss of pay he may have suffered by reason of the respondent'sdiscrimination by payment to Wilson of a sum of money equal to that whichhe normally would have earned from December 23, 1946, the date selected asthe approximate time when Wilson returned to the plant, to the date of the offerof reinstatement less his net earnings during said period.Reinstatement for2N LR B vPxpress Publishing Company,372 U S 426May DepartmentStores Co.v N L. R B.,326 U S 3763 In accordance with the Boni d's r onsistent interpretation of the term, the expression`tormei or substantially equivalent position" is intended to mean "former position whereverpossible and if such Ito^,ilion is no longei in existence then to a substantially equivalentposition"SeeMatter of The Chase National Bank of the City of New Yotk, SanJoan,Puerto Rico, Branch65 N. L. R B. 827.4SeeMatter of Crossett LumberCo., 8 N L R B 440, 497-498 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilson shall be in accordance with the principles set forth in the paragraphabove.William Jemison, one of those refused reinstatement on December 12, subse-quently enlisted in the United States ArmyThe undersigned will recommendthat the respondent pay Jemison a sum of money equal to the amount he wouldnormally have earned as wages during the periods(1) between the date of therespondent's discrimination and the date of his enlistment and (2)between adate five (5)days after a timely application for reinstatement and the date ofoffer of reinstatement or placement upon a preferential list by the respondent.Upon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1.United Automobile,Aircraft &Agricultural ImplementWoikers of America,UAW-CIO, is a labor organization within the meaning of Section 2(5) of theAct.2.By discriminating in regardto thehire and tenure of employment of theemployees listed in"Appendix A" and thereby discouraging membership in theUnited Automobile,Aircraft & AgriculturalImplement Workers of America,UAW-CIO, therespondent has engaged in and is engaging in unfair labor prac-tices within the meaning of SectionS (3) of the Act.3By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section7 of theAct, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law,the under-signed recommends that the Autopart Manufacturing Company, Chicago, Illinois,its officers,agents, successors,and assigns, shall:1.Cease and desist from :.(a)Discouraging membership in the United Automobile,Aircraft & Agricul-tural Implement Workers of America,UAW-CIO, or in any other labor organi-zation of its employees,by refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire and tenure of employmentand any terms and conditions of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization,to form labor organiza-tions, to join or assist United Automobile,Aircraft&Agricultural ImplementWorkers of America, UAW-CIO, or any other labor organization,to bargaincollectively through representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid andprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a) Offer to the employees named in "Appendix A" immediate and full rein-statement to their former or substantially equivalent positions,without preju-dice to their seniority and other rights and privileges in the manner set forthin the section entitled"The remedy"above, placing those employees for whom AUTOPARTMANUFACTURINGCOMPANY475employment is not immediately available upon a preferential list, in the mannerset forth in said section, and thereafter in said manner offer them employmentas it becomes available ;(b)Make whole the employees listed in "Appendix A" for any loss of paythey may have suffered by payment to each of them of an amount equal, tothat which he normally would have earned as wages during the period fromDecember12, 1946, to the date of the respondent's offer of reinstatement orplacement upon a preferential list, in the manner set forth in thesection en-titled "The remedy," less net earnings during said period ;(3)Make whole Milton Wilson during a period from December 23, 1946, tothe date of the respondent's offer of reinstatement or placement upon a prefer-ential list, in the manner set forth in the section entitled "The remedy,"less hisnet earnings during saidperiod ;(d)Offer to William Jemison in accordance with the Selective Service Act,after discharge from the United States Army, immediateand full reinstatementto his former or substantially equivalent position, or to one which he is qualifiedto fill, without prejudice to his seniority or other rights and privileges, or place-ment upon a preferential list if such employment is not immediatelyavailable,in the manner provided in "The remedy" ;(e)Make whole William Jemison for any loss of pay he may have suffered byreason of the respondent's discrimination against him by payment to him of asum of money equal to the amount he would normally have earned as wages dur-ing the periods (1) between the date of the respondent's unlawfuldiscriminationand the date of his enlistment into the United States Army and (2) between thedate five (5) days after his timely application for reinstatement and the dateof the offer of reinstatement, or placement upon a preferential list by the re-spondent, less his net earnings during those periods ;(f)Post throughout its plant in Chicago-, Illinois, copies of the notice attachedhereto marked "Appendix B." Copies of said notice, to be furnished by theRegional Director for the Thirteenth Region, after being signed by the respond-ent's representative shall be posted immediately by the respondent upon receiptthereof and maintained by it for at least sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material;(g)Notify the Regional Director for the Thirteenth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notifies the saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 203.39 of the Rules andRegulationsof the NationalLabor RelationsBoard, Series4,effective September 11, 1946, any party orcounsel forthe Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rulesand Regulations, file with the Board, Rochambeau Building, Wash-ington 25,D. C., an original and four copies of a statement in writingsettingforth such exceptions to the Intermediate Report or to any other part of therecord orproceeding(including rulings upon all motions or objections) as he 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proof of service on the other parties of all papers filed with the -Board shallbe promptly made as required by Section 203.65.As further provided in saidSection 203 39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.MORTIMER RIEMER,Trial E.Taminer.Dated August 21, 1947.APPENDIX AJuanita AndersonThomas J. MatthewsJames A. WalkerDolphin HamiltonDavid SeigelMilton WilsonWilliam JemisonHenry Skwarczyk'Marguerite WoodsRobert R. KingHarry TannerOtto MajorFrank F. VavopticAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, UAW-CIO, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination.Juanita AndersonDolphin HamiltonRobert R. KingOtto MajorThomas J. MatthewsDavid SeigelHenry SkwarczykHarry TannerFrank F. VavopticJames A. WalkerMilton WilsonMarguerite WoodsWilliam Jemison*All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to AUTOPART MANUFACTURING COMPANY477hire or tenureof employment or any term or condition of employmentagainstany employeebecause ofmembershipin or activity on behalt of anysuch labororganization.AUTOPART MANUFACTURING COMPANY,Employer.By---------------------------------------(Representative)(Title)Dated------------------------*NOTE: Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.